Exhibit 99.2 AUDITED CONSOLIDATED FINANCIAL STATEMENTS BANCTRUST FINANCIAL GROUP, INC. AS OF DECEMBER 31, 2 AND FOR THE THREE YEARS ENDED DECEMBER 31, 2011 AND NOTES TO AUDITED CONSOLIDATED FINANCIAL STATEMENTS Management’s Report on Financial Statements The Management of BancTrust Financial Group, Inc. is responsible for the preparation, content, integrity, objectivity and reliability of the financial statements and all other financial information included in this Annual Report on Form10-K. These statements have been prepared in accordance with accounting principles generally accepted in the United States of America. In preparing the consolidated financial statements, Management made judgments and estimates based upon currently available facts, events and transactions. Management depends upon the Company’s accounting system and internal control structure to meet its responsibility for the reliability of these statements. These systems and controls are designed to provide reasonable assurance that the assets are safeguarded from material loss and that the transactions executed are in accordance with Management’s authorizations and are properly recorded in the financial records. The concept of reasonable assurance recognizes that the cost of internal accounting controls should not exceed the benefits derived and that there are inherent limitations of any system of internal accounting controls. Management is required to evaluate, and to report on its evaluation of, the effectiveness of the Company’s disclosure controls and procedures and the Company’s internal control over financial reporting. Management has found the Company’s disclosure controls and procedures and its internal control over financial reporting were not effective as of December31, 2011, and Management’s report on these items is included in Item9A of this Annual Report on Form10-K. The independent registered public accounting firm of Dixon Hughes Goodman LLP has been engaged to audit the Company’s financial statements and to express an opinion as to whether the Company’s statements present fairly, in all material respects, the financial position, cash flows and the results of operations of the Company, all in accordance with accounting principles generally accepted in the United States of America. Their audit is conducted in conformity with the standards of the Public Company Accounting Oversight Board (United States) and includes procedures believed by them to be sufficient to provide reasonable assurance that the financial statements are free of material misstatement. They also issue an attestation report on Management’s assessment of the effectiveness of BancTrust’s internal control over financial reporting. The Audit Committee of the Board of Directors, composed of directors who meet the standards of independence set by the Nasdaq Stock Market, oversees Management in the exercise of its responsibility in the preparation of these statements. This committee has the responsibility to review periodically the scope, findings and opinions of the audits of the independent registered public accountants and internal auditors. Dixon Hughes Goodman LLP and the internal auditors have free access to the Audit Committee and also to the Board of Directors to meet independent of Management to discuss the internal control structure, accounting, auditing and other financial reporting concerns. We believe these policies and procedures provide reasonable assurance that our operations are conducted in accordance with a high standard of business conduct and that the financial statements reflect fairly the financial position, results of operations and cash flows of the Company. W. Bibb Lamar, Jr. F. Michael Johnson President and CEO Chief Financial Officer 1 Management’s Report on Internal Control Over Financial Reporting Management of BancTrust Financial Group, Inc. is responsible for establishing and maintaining adequate internal control over financial reporting.BancTrust’s internal control over financial reporting was designed under the supervision of the Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of published financial statements in accordance with generally accepted accounting principles. All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of BancTrust’s internal control over financial reporting as of December 31, 2011.In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control – Integrated Framework. As a result of management’s evaluation of the Company’s internal control over financial reporting, management identified deficiencies, that when evaluated in combination, lead to the determination that there is a reasonable possibility that the Company’s internal controls could fail to prevent or detect a material misstatement on a timely basis as of December 31, 2011.Accordingly, as a result of this material weakness, management has concluded that the Company’s internal control over financial reporting was not effective as of December 31, 2011.This material weakness relates to controls surrounding the valuation, documentation, and review of impaired loans and other real estate owned at December 31, 2011.As a result of this material weakness, management has adopted a specific action plan to address these deficiencies in internal controls which are discussed in more detail in Item 9A. Controls and Procedures. BancTrust’s independent registered public accounting firm, Dixon Hughes Goodman LLP, has issued an attestation report on Management’s assessment of the effectiveness of BancTrust’s internal control over financial reporting as of December 31, 2011.This report appears on page 4. W. Bibb Lamar, Jr. President and Chief Executive Officer F. Michael Johnson Chief Financial Officer 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM BOARD OF DIRECTORS AND SHAREHOLDERS BANCTRUST FINANCIAL GROUP, INC. We have audited the accompanying consolidated statements of condition of BancTrust Financial Group, Inc. and subsidiaries (the Company) as of December 31, 2011 and 2010, and the related consolidated statements of income (loss), shareholders’ equity and comprehensive income (loss) and cash flows for each of the years in the three-year period ended December 31, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by Management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of BancTrust Financial Group, Inc. and subsidiaries as of December 31, 2011 and 2010, and the results of their operations and their cashflows for each of the years in the three-year period ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal controls over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated April 12, 2012 expressed an adverse opinion thereon. /s/ Dixon Hughes Goodman LLP Atlanta, Georgia April 12, 2012 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM BOARD OF DIRECTORS AND SHAREHOLDERS BANCTRUST FINANCIAL GROUP, INC. We have audited BancTrust Financial Group, Inc. and subsidiaries (BancTrust)’s internal control overfinancial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company’s management is responsible for maintaining effective internal control overfinancial reporting and for its assessment of the effectiveness of internal control overfinancial reporting, included in the accompanying Management’s Annual Report on Internal Control Over Financial Reporting.Our responsibility is to express an opinion on the Company's internal control overfinancial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness is a control deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. The following material weakness has been identified and included in management’s assessment:the Company did not have adequate internal controls surrounding the valuation, documentation and review of impaired loans and other real estate owned. This material weakness was considered in determining the nature, timing and extent of audit tests applied in our audit of the 2011 consolidated financial statements, and this report does not affect our report dated April 12, 2012 on those consolidated financial statements. In our opinion, because of the effect of the material weakness described above on the achievement of the objectives of the control criteria, BancTrust has not maintained effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements of BancTrust as of December 31, 2011 and 2010, and for each of the years in the three-year period ended December 31, 2011, and our report dated April 12, 2012, expressed an unqualified opinion on those consolidated financial statements. /s/ Dixon Hughes Goodman LLP Atlanta, Georgia April 12, 2012 4 BancTrust Financial Group, Inc. and Subsidiaries Consolidated Statements of Condition As of December31, 2011 and 2010 December31, (Dollars and shares in thousands except per share amounts) ASSETS: Cash and due from banks $ $ Interest-bearing deposits Securities available for sale Loans held for sale Loans and leases Allowance for loan and lease losses (42,156 ) (47,931 ) Loans and leases, net Premises and equipment, net Accrued income receivable Other intangible assets, net Cash surrender value of life insurance Other real estate owned Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Deposits Interest-bearing $ $ Non-interest-bearing Total deposits Short-term borrowings FHLB advances and long-term debt Other liabilities Total Liabilities SHAREHOLDERS’ EQUITY: Preferred stock— no par value Shares authorized— 500 Shares outstanding— 50 in 2011 and 2010 Common stock— $.01par value Shares authorized— 100,000 Shares issued— 18,210 in 2011 and 17,895 in 2010 Additional paid in capital Accumulated other comprehensive loss, net (5,172 ) (5,132 ) Deferred compensation payable in common stock (Accumulated deficit) retained earnings (121,686 ) (70,750 ) Less: Treasury stock, at cost— 256shares in 2011 and 2010 (2,408 ) (2,408 ) Common stock held in grantor trust— 182shares in 2011 and 124 shares in 2010 (949 ) (826 ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements. 5 BancTrust Financial Group, Inc. and Subsidiaries Consolidated Statements of Income (Loss) For the Years Ended December31, 2011, 2010 and 2009 Year Ended December31, (Dollars and shares in thousands, except per share amounts) INTEREST REVENUE: Loans and leases $ $ $ Investment securities— taxable Investment securities— non-taxable 89 Interest-bearing deposits Total interest revenue INTEREST EXPENSE: Deposits FHLB advances and long-term debt Short-term borrowings Total interest expense Net interest revenue Provision for loan and lease losses Net interest revenue after provision for loan and lease losses NON-INTEREST REVENUE: Service charges on deposit accounts Trust revenue Securities gains, net Total impairment losses on securities (1,893 ) 0 (1,209 ) Portion of losses recognized in other comprehensive income 0 Net impairment losses recognized in earnings (200 ) 0 (400 ) Other income, charges and fees Total non-interest revenue NON-INTEREST EXPENSE: Salaries Pension and other employee benefits Furniture and equipment expense Net occupancy expense Intangible amortization Goodwill impairment 0 0 Loss on other real estate owned Loss (gain) on sale of other assets (247 ) ATM processing FDIC assessment Capital raise costs 0 0 Telephone and data line Legal Other real estate carrying cost Other expense Total non-interest expense (Loss) income before income taxes (40,480 ) (136,324 ) Income tax expense (benefit) (15,029 ) Net (loss) income (47,846 ) (121,295 ) Effective preferred stock dividend Net (loss) income available to common shareholders $ ) $ $ ) Basic (loss) earnings per common share $ ) $ $ ) Diluted (loss) income per common share $ ) $ $ ) Weighted-average shares outstanding— basic Weighted-average shares outstanding— diluted See accompanying notes to consolidated financial statements. 6 BancTrust Financial Group, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity and Comprehensive Income (Loss) For the Years Ended December 31, 2011, 2010 and 2009 (Dollars and shares in thousands, except per share amounts) Preferred Stock Common Stock Shares Issued Common Stock Par Amount Additional Paid in Capital Accumulated Other Comprehensive Loss, Net Unearned/ Deferred Compensation Payable in Common Stock Retained Earnings (Accumulated Deficit) Treasury Stock Common Stock Held in Grantor Trust Total Balance, December 31, 2008 $ 47,085 $ 178 $ 193,458 $ (2,271 ) $ 1,674 $ 53,346 $ (2,408 ) $ (1,674 ) $ 289,388 Comprehensive (loss): Net loss ) Recognized net periodic pension benefit cost Minimum pension liability adjustment, net of taxes Net change in fair values of securities available for sale, net of taxes ) Total comprehensive(loss) Dividends declared-common($.035 per share) ) Dividends-preferred ) Purchase of deferred compensation treasury shares ) 0 Deferred compensation payable in common stock held in grantor trust ) 0 Cost of preferred stock issuance ) (17) ) Amortization of preferred stock discount ) 0 Shares issued under dividend reinvestment plan 14 Stock compensation expense Restricted stock fully vested 65 1 (1 ) 0 Balance, December 31, 2009 ) Comprehensive income (loss): Net income Recognized net periodic pension benefit cost Minimum pension liability adjustment, net of taxes ) Net change in fair values of securities available for sale, net of taxes ) Total comprehensive (loss) (continued) 7 BancTrust Financial Group, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity and Comprehensive Income (Loss) For the Years Ended December 31, 2011, 2010 and 2009 (Dollars and shares in thousands, except per share amounts) (continued) Preferred Stock Common Stock Shares Issued Common Stock Par Amount Additional Paid in Capital Accumulated Other Comprehensive Loss, Net Unearned/ Deferred Compensation Payable in Common Stock Retained Earnings (Accumulated Deficit) Treasury Stock Common Stock Held in Grantor Trust Total Dividends-preferred ) Purchase of deferred compensation treasury shares ) 0 Deferred compensation payable in common stock held in grantor trust ) 0 Amortization of preferred stock discount ) 0 Shares issued under dividend reinvestment plan 1 1 Stock compensation expense 96 96 Restricted stock fully vested 5 4 4 Balance, December 31, 2010 ) Comprehensive loss: Net loss ) Recognized net periodic pension benefit cost Minimum pension liability adjustment ) Net change in fair values of securities available for sale Total comprehensive loss Dividends-preferred ) Purchase of deferred compensation treasury shares ) 0 Deferred compensation payable in common stock held in grantor trust ) 18 0 Amortization of preferred stock discount ) 0 Common stock issued 3 Stock compensation expense 33 33 Restricted stock fully vested 18 0 Balance, December 31, 2011 $ 48,730 $ 182 $ 194,636 $ (5,172 ) $ 949 $ (121,686 ) $ (2,408 ) $ (949 ) $ 114,282 See accompanying notes to consolidated financial statements. 8 BancTrust Financial Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Years Ended December 31, 2011, 2010 and 2009 Year Ended December 31, (Dollars and shares in thousands, except per share amounts) OPERATING ACTIVITIES: Net (loss) income $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities Depreciation of premises and equipment Amortization and accretion of premiums and discounts, net Amortization of intangible assets Provision for loan and lease losses Securities gains, net (3,882 ) (2,369 ) (3,897 ) Other-than-temporary impairment on securities 0 Goodwill impairment 0 0 Stock compensation 33 Increase in cash surrender value of life insurance (606 ) (608 ) (675 ) Loss on sales and write-downs of other real estate owned, net Loss (gain) on sales and write-downs of repossessed and other assets (247 ) Gain on sale of other loans originated for sale (800 ) (874 ) (704 ) Deferred income tax expense (benefit) (2,619 ) (6,743 ) Change in operating assets and liabilities: Loans originated for sale (52,772 ) (70,008 ) (79,590 ) Loans sold Accrued income receivable Other assets (20,457 ) Increase (decrease) in other liabilities (7,537 ) (5,516 ) Net cash provided by (used in) operating activities (1,674 ) INVESTING ACTIVITIES: Net(increase) decrease in interest-bearing deposits in other financial institutions (121,633 ) Net decrease in loans and leases Purchases of premises and equipment, net (2 ) (1,351 ) (885 ) Proceeds from sales of other real estate owned Proceeds from maturities of securities available for sale Proceeds from sales of securities available for sale Purchases of securities available for sale (413,888 ) (383,798 ) (268,723 ) Net cash (used in) provided by investing activities (242,999 ) FINANCING ACTIVITIES: Net increase (decrease) in deposits (53,132 ) (9,042 ) Net (decrease) increase in short-term borrowings 0 0 (57 ) Proceeds from FHLB advances 0 Payments on FHLB advances (22,265 ) (25,245 ) (22,374 ) Dividends paid (2,500 ) (2,480 ) (3,008 ) Proceeds from issuance of common stock 1 1 Net cash provided by (used in) financing activities (77,192 ) (12,480 ) NET INCREASE(DECREASE) IN CASH AND CASH EQUIVALENTS (11,435 ) (5,406 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ $ See accompanying notes to consolidated financial statements. 9 BancTrust Financial Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements For the Years Ended December31, 2011, 2010 and 2009 Note1. Summary of Significant Accounting Policies PRINCIPLES OF CONSOLIDATION— The accompanying consolidated financial statements include the accounts of BancTrust Financial Group, Inc. (the “Company” or “BancTrust”) and its wholly-owned subsidiary, BankTrust, headquartered in Mobile, Alabama (the “Bank”). All significant intercompany accounts and transactions have been eliminated in consolidation. The Bank is engaged in the business of obtaining funds, primarily in the form of deposits, and investing such funds in commercial, installment and real estate loans in the southern two-thirds of Alabama and northwest Florida and in investment securities. The Bank also offers a range of other commercial bank products and services including insurance and investment products and services and trust services. BASIS OF FINANCIAL STATEMENT PRESENTATION— The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) and with general practices within the banking industry. In preparing the financial statements, Management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the Consolidated Statement of Condition and revenues and expenses for the period. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for loan and lease losses, the valuation of foreclosed real estate, and the valuation of deferred tax assets. A substantial portion of the Company’s loans are secured by real estate in the southern two-thirds of Alabama and northwest Florida. Accordingly, the ultimate collectability of that portion of the Company’s loan portfolio is susceptible to changes in market conditions in these areas. The Company’s management team (“Management”) believes that the allowance for losses on loans and leases is adequate. While Management uses available information to recognize losses on loans and leases, future additions to the allowance may be necessary based on changes in economic conditions. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for losses on loans and leases. Such agencies may require the Company to make changes to the allowance based on their judgment about information available to them at the time of their examination. CASH AND CASH EQUIVALENTS— For purposes of reporting cash flows, cash and cash equivalents include cash on hand, amounts due from banks and federal funds sold. Federal funds are generally sold for one day periods. Supplemental disclosures of cash flow information for the years ended December31, 2011, 2010 and 2009 are as follows: (Dollars in thousands) Cash paid (received) for: Interest $ $ $ Income taxes (6,165 ) (424 ) Non-cash transactions: Transfer of loans to other real estate owned Dividends paid in common stock 0 0 Fair value of restricted stock issued 0 0 50 Minimum pension liability adjustment, net of taxes (6,587 ) (399 ) Net change in fair values of securities available for sale, net of taxes (1,264 ) (2,363 ) SECURITIES AVAILABLE FOR SALE— Securities available for sale are carried at fair value. Amortization of premiums and accretion of discounts are accounted for using the interest method over the estimated life of the security. Unrealized gains and losses are excluded from earnings and reported, net of tax, as a separate component of shareholders’ equity until realized. Securities available for sale may be used as part of the Company’s asset/liability strategy and may be sold in response to changes in interest rate risk, prepayment risk or other similar economic factors. The specific identification method is used to compute gains and losses on the sale of these assets. 10 LOANS AND INTEREST INCOME— Loans are reported at the principal amounts outstanding, adjusted for unearned income, deferred loan origination fees and costs, purchase premiums and discounts, write-downs and the allowance for loan and lease losses. Loan origination fees, net of certain deferred origination costs, and purchase premiums and discounts are recognized as an adjustment to the yield of the related loans using the interest method. Interest on loans is accrued and credited to income based on the principal amount outstanding. Loans are considered past due based on the contractual due date. The accrual of interest on loans is discontinued when, in the opinion of Management, there is an indication that the borrower may be unable to meet contractual payments as they become due. Generally, loans 90days or more past due are placed on non-accrual status unless there is sufficient collateral to assure collectability of principal and interest and the loan is in the process of collection. Upon such discontinuance, all unpaid accrued interest is reversed against current income. Interest received on nonaccrual loans generally is either applied against principal or reported as interest income, according to Management’s judgment as to the collectability of principal. Generally, loans are restored to accrual status when the obligation is brought current and has performed in accordance with the contractual terms for a reasonable period of time and the ultimate collectability of the total contractual principal and interest is no longer in doubt. Loans held for sale are carried at the lower of aggregate cost or market value. ALLOWANCE FOR LOAN AND LEASE LOSSES— The allowance for loan and lease losses is maintained at a level considered by Management to be sufficient to absorb losses inherent in the loan and lease portfolio. Loans and leases are charged off against the allowance for loan and lease losses when Management believes that the collection of the principal is unlikely. Subsequent recoveries are added to the allowance. BancTrust’s determination of its allowance for loan and lease losses is determined in accordance with GAAP and regulatory guidance. The amount of the allowance for loan and lease losses and the amount of the provision charged to expense is based on periodic reviews of the portfolio, past loan and lease loss experience, assessment of specific impaired loans, current economic conditions and such other factors which, in Management’s judgment, deserve current recognition in estimating loan and lease losses. Management has developed and uses a documented systematic methodology for determining and maintaining an allowance for loan and lease losses. A regular, formal and ongoing loan review is conducted to identify loans and leases with unusual risks and probable loss. Management uses the loan and lease review process to stratify the loan and lease portfolios into risk grades. For higher-risk graded loans and leases in the portfolio, Management determines estimated amounts of loss based on several factors, including historical loss experience, Management’s judgment of economic conditions and the resulting impact on higher-risk graded loans and leases, the financial capacity of the borrower, secondary sources of repayment including collateral, and regulatory guidelines. This determination also considers the balance of impaired loans (which are generally considered to be non-performing loans). Specific allowances for impaired loans are based on comparisons of the recorded carrying values of the loans to the present value of these loans’ estimated cash flows discounted at each loan’s effective interest rate, the fair value of the collateral, or the loans’ observable market price. BancTrust’s impaired loans are generally valued at the fair value of the collateral. Recovery of the carrying value of loans is dependent to a great extent on economic, operating and other conditions that may be beyond the Company’s control. In addition to evaluating probable losses on individual loans and leases, Management also determines probable losses for all other loans and leases that are not individually evaluated. The amount of the allowance for loan and lease losses related to all other loans and leases in the portfolio is determined based on historical and current loss experience, portfolio mix by loan and lease type and by collateral type, current economic conditions, the level and trend of loan and lease quality ratios and such other factors which, in Management’s judgment, deserve current recognition in estimating inherent loan and lease losses. The methodology and assumptions used to determine the allowance are continually reviewed as to their appropriateness given the most recent losses realized and other factors that influence the estimation process. The model assumptions and resulting allowance level are adjusted accordingly as these factors change. 11 The allowance for loan and lease losses is based in part on the fair value of the real estate and other collateral underlying our collateral-based loans.The “fair value” of collateral is defined as the exchange price that would be received for an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the date such value is determined.The fair value of real estate collateral is determined by Management, and that determination is necessarily based on assumptions about how market participants would price such real estate collateral.Among the factors that Management considers when making such assumptions and determining fair value are: · the expected time period that the Company can hold an asset before being required to sell the asset; · the anticipated future recovery of the economy, both in general and within our market areas; · investor interest in our assets; and · the anticipated future economic development that will occur in our market areas. PREMISES AND EQUIPMENT— Premises and equipment are stated at cost less accumulated depreciation and amortization. The provision for depreciation and amortization is computed using the straight-line method over the estimated useful lives of the assets or terms of the leases, if shorter. The Company periodically evaluates whether events have occurred that indicate that premises and equipment have been impaired. Measurement of any impact of such impairment is based on those assets’ fair values. No impairment losses were recorded in 2011, 2010 or 2009. OTHER REAL ESTATE OWNED—Assets acquired through, or in lieu of, foreclosure, are held for sale and are initially recorded at fair value less estimated cost to sell at the date of foreclosure, establishing a new cost basis. Principal and interest losses existing at the time of acquisition of such assets are charged against the allowance for loan and lease losses and interest income, respectively. Subsequent to foreclosure, valuations are periodically performed by Management and the assets are carried at the lower of carrying amount or fair value less estimated costs to sell. Revenue and expenses from operations with respect to other real estate owned (“OREO”) and the impact of any subsequent changes in the carrying value are included in other expenses. The “fair value” of OREO is defined as the exchange price that would be received for an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the date such value is determined.The fair value of OREO is determined by Management, and that determination is necessarily based on assumptions about how market participants would price such OREO.This analysis is the same as discussed in “Allowance for Loan and Lease Losses” previously in this Note. ASSETS AVAILABLE FOR SALE— In 2004, the Company purchased a parcel of land which it then sub-divided into three lots. One lot was used as a branch location. The remainder of the land was transferred to assets available for sale. One lot was sold in 2006 and the remainder of the land was sold in 2010. In 2007, the Company acquired two lots in the acquisition of the Peoples BancTrust Company, Inc. purchase that it has transferred to assets available for sale. These lots are reported at the lower of cost or fair value less any cost of disposal. The carrying amount of $249 thousand at December 31, 2011 and $1.056 million at December 31, 2010 is included in other assets. INCOME TAXES— The Company files a consolidated federal income tax return. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is established for deferred tax assets that are not expected to be realized. The Company’s tax positions are recognized as a benefit only if it is “more likely than not” that the tax positions would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50 percent likely to be realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. 12 INTANGIBLE ASSETS— Goodwill and intangible assets with indefinite useful lives are not amortized but are tested for impairment annually or if indicators of impairment are present. Measurement of any impairment of such assets is based on the asset’s fair value, with the resulting charge recorded as a loss. In 2009, the Company recognized an impairment loss related to its goodwill of $97.367 million, which was the balance of its goodwill.There were no impairment losses recorded in 2011 or 2010. Core deposit intangible assets acquired prior to the 2007 purchase of The Peoples BancTrust Company were amortized over seven years using the straight-line method which approximates the run-off of those deposits. Core deposit intangible assets acquired in the purchase of The Peoples BancTrust Company are being amortized over their estimated life of 15 years, using an accelerated method which approximates the run-off of those deposits. TREASURY STOCK— Treasury stock repurchases and sales are accounted for using the cost method. TRUSTDEPARTMENT ASSETS AND INCOME— Assets held by the TrustDepartment in a fiduciary capacity for customers are not included in the consolidated financial statements. Fiduciary fees on trust accounts are recognized on the accrual basis. STOCK BASED COMPENSATION— The Company has three incentive stock compensation plans, the South Alabama Bancorporation 1993 Incentive Compensation Plan (the “1993 Plan”), the South Alabama Bancorporation, Inc. 2001 Incentive Compensation Plan (the “2001 Plan”) and the BancTrust Financial Group, Inc. 2011 Incentive Compensation Plan (the “2011 Plan’). The 1993 Plan was terminated in 2001 upon the adoption of the 2001 Plan, and the 2001 Plan was terminated in 2011 upon the adoption of the 2011 Plan.At December 31, 2011, no options were granted and outstanding under the 1993 Plan. At December 31, 2011, options for 70 thousand shares were granted and outstanding under the 2001 Plan. At December 31, 2011, no options for shares had been granted under the 2011 Plan. The Company may grant stock awards and options for up to 500 thousand shares to employees and directors under the 2011 Plan. Through December31, 2011, the Company has not granted any stock awards or options under the 2011 Plan. Under the 1993, 2001 and 2011 Plans, the option exercise price equals the stock’s market price at the date of grant. The options vest one year after date of issuance and expire after 10years. The Company uses the fair-value method for accounting for stock-based employee compensation. The Company expenses the fair value of options granted over the required service period. At December31, 2011 and 2010, there was no unrecognized compensation expense related to unvested stock options issued by the Company and in 2011, 2010 and 2009 the Company did not expense any amount related to options granted. A summary of the status of and changes in the Company’s issuance of restricted stock under the 1993 Plan and the 2001 Plan at December31, 2011, 2010, and 2009 is as follows: Shares Weighted-Avg. Fair Value Price Per Share Shares Weighted-Avg. Fair-Value Price Per Share Shares Weighted-Avg. Fair Value Price Per Share (Dollars and shares in thousands except per share amounts) Outstanding at beginning of year 44 $ 51 $ $ Granted 0 N/A 0 N/A 14 Vested (18 ) (5 ) (65 ) Forfeited (13 ) (2 ) (4 ) Outstanding at end of year 13 $ 44 $ 51 $ Restricted stock was issued with a total fair value, which was the average of the closing bid and ask price on the date of issuance, of $50 thousand for the year ended December31, 2009. The expense for shares issued will be recognized over the required service period. Shares issued in 2009 have a required service period of 3 years for 30thousand shares, four years for 10 thousand shares and five years for 10 thousand shares. No shares were issued in 2011 or 2010. The resulting pre-tax charge for the years ended December31, 2011, 2010 and 2009 was approximately $33 thousand, $100 thousand and $228 thousand, respectively. At December31, 2011, the total compensation expense related to nonvested restricted stock issued by the Company not yet recognized was $21 thousand. The Company will recognize this expense over the remaining weighted-average vesting period of 0.88years. 13 A summary of the status of and changes in the stock options granted pursuant to the 1993 Plan, the 2001 Plan and the 2011 Plan at December31, 2011, 2010, and 2009 is as follows: Shares Weighted-Avg. Exercise Price Per Share Shares Weighted-Avg. Exercise Price Per Share Shares Weighted-Avg. Exercise Price Per Share (Dollars and shares in thousands except per share amounts) Outstanding at beginning of year 95 $ $ $ Granted 0 N/A 0 N/A 0 N/A Exercised 0 N/A 0 N/A 0 N/A Forfeited (25 ) (13 ) (45 ) Outstanding at end of year 70 $ 95 $ $ Exercisable at end of year 70 $ 95 $ $ Weighted-average fair value of the options granted N/A N/A N/A 14 A summary of the stock options outstanding, all of which are exercisable, at December 31, 2011 is as follows: Number of Options Exercise Price Per Share Remaining Contractual Life Intrinsic Value Per Share (Dollars and shares in thousands except per share amounts) 2 $ 0.04 years 5 1.07 years 24 2.21 years 38 2.55 years 1 4.30 years Total 70 $ 2.28 years No stock options were exercised during 2011, 2010 or 2009. The aggregate intrinsic value of the options outstanding, all of which were exercisable, at both December31, 2011 and 2010 was $0. The aggregate intrinsic value of options outstanding at period-end is the market price of a share of stock on the last day of the period less the weighted-average exercise price times the number of options outstanding. The weighted-average remaining life of exercisable stock options outstanding at December31, 2011 and 2010 was 2.28years and 2.45years, respectively. Shares issued upon exercise of stock options are issued from authorized but unissued shares. RECLASSIFICATIONS— Certain reclassifications of 2010 and 2009 balances have been made to conform with classifications used in 2011. These reclassifications had no effect on shareholders’ equity or reported net income (loss). RECENT ACCOUNTING PRONOUNCEMENTS—In January 2010, the Financial Accounting Standards Board (“FASB”) issued an update to the accounting standards for the presentation of fair value disclosures.The new guidance requires disclosures about inputs and valuation techniques for Level 2 and Level 3 fair value measurements, clarifies two existing disclosure requirements and requires two new disclosures as follows: (1) a “gross” presentation of activities (purchases, sales and settlements) within the Level 3 rollforward reconciliation, which will replace the “net” presentation format; and (2) detailed disclosures about the transfers in and out of Level 1 and Level 2 measurements. This guidance is effective for the first interim or annual reporting period beginning after December 15, 2009, except for the gross presentation of the Level 3 rollforward information, which is required for annual and interim reporting periods beginning after December 15, 2010. The Company adopted the fair value disclosures guidance on January 1, 2010, except for the gross presentation of the Level 3 rollforward information, which was adopted by the Company on January 1, 2011. In May 2011, the FASB issued an update to the accounting standards relating to fair value measurement for the purpose of amending current guidance to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”). This update, which is a joint effort between the FASB and the International Accounting Standards Board (“IASB”), amends existing fair value measurement guidance to converge the fair value measurement guidance in U.S. GAAP and IFRS. This update clarifies the application of existing fair value measurement requirements, changes certain principles in existing guidance and requires additional fair value disclosures. The update permits measuring financial assets and liabilities on a net credit risk basis if certain criteria are met, increases disclosure surrounding company-determined market prices (Level 3) for financial instruments, and also requires the fair value hierarchy disclosure of financial assets and liabilities that are not recognized at fair value in the financial statements, but are included in disclosures at fair value. This update is effective for interim and annual periods beginning after December15, 2011, is to be applied prospectively, and is not expected to have a significant impact on the Company’s financial statements. 15 In April 2011, the FASB issued an update to the accounting standards to provide additional guidance to assist creditors in determining whether a restructuring is a troubled debt restructuring (“TDR”). The provisions of this update are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. For purposes of measuring the impairment of newly identified receivables as a result of applying this guidance, an entity should apply the provisionsprospectively for the first interim or annual period beginning on or after June 15, 2011. The information required to be disclosed regarding TDRs within the new credit quality disclosures will now be required for interim and annual periods beginning on or after June 15, 2011 as well. The adoption of this standard did not have a material impact on the Company’s financial position and results of operations; however, it increased the amount of disclosures in the notes to the consolidated financial statements. In June 2011, the FASB issued an update to the accounting standards relating to the presentation of comprehensive income, which allows financial statement issuers to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Subsequently, in December, 2011, the FASB issued another update to defer the effective date for amendments to the presentation of reclassifications of items out of accumulated other comprehensive income as previously established in the June 2011 update. This update eliminates the option to present the components of other comprehensive income as part of the statement of changes in shareholders' equity. The amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and are to be applied retrospectively. The provisions of these updates will affect the Company’s financial statement format, but are not expected to impact the Company’s financial condition, results of operations or liquidity. Note2. Restrictions on Cash and Due from Bank Accounts The Bank is required to maintain average reserve balances with the Federal Reserve Bank. The average of those reserve balances for the years ended December31, 2011 and 2010 was approximately $3.1million and $3.2million, respectively. Note3. Securities Available for Sale The following summary sets forth the amortized cost and the corresponding fair values of investment securities available for sale at December31, 2011 and 2010: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (Dollars in thousands) December31, 2011 U.S. Treasury securities $ $
